DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 8, there is no support in the original disclosure for a radial surface extending inwardly from the longitudinal surface and there is no support for the longitudinal surface being holeless. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  In addition, the original disclosure appears to show a radial surface of the retention tab extending outwardly away from the longitudinal surface rather than inwardly and thus the claims constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, the scope of the claims is unclear because the claims recite the radial surface extending inwardly from the longitudinal surface; however, this is contrary to what is disclosed which is the radial surface extending outwardly from the longitudinal surface.  Thus, it is unclear if applicant is intending to recite the radial surface extending outwardly or if applicant is intending to recite the radial surface extending inwardly.  For purposes of examination, the claims will be treated as the radial surface extending outwardly; however, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0045967 to Becker et al. (Becker) in view of US Patent No. 9,215,942 to Bodum and US 2017/0081090 to Boyer et al. (Boyer).
Regarding claim 1, Becker discloses a container comprising a metal can (Fig 1) with a wall having one end and an opening into internal reservoir for receiving liquid, an opening adapter (14) having an external bottom surface configured to removable couple to and seal opening of the container, an external top threaded surface (22), a grip ring (21) spaced between the external top threaded surface (22) and external bottom surface (23), a lid (30) configured to removably couple to the external top threads surface of the opening adapter (Fig 5).  Becker does not teach the container to be a double walled canister with a threaded top surface to engage bottom surface of adapter.  However, Bodum discloses an insulating container comprising a canister (1) comprising an inner wall with a first end (top) being threaded and an opening extending into internal reservoir, an outer wall (12) forming outer shell of the canister and having a second end (bottom) configured to support the canister on a surface, a sealed vacuum cavity in between the two walls to form insulated structure (col 4, ll. 35-40).  One of ordinary skill in the art would have found it obvious to substitute the can of Becker with an insulated canister as suggested by Bodum in order to provide insulation to the beverage and have the catches on the external bottom surface of the adapter replaced with threads as suggested by Bodum to facilitate attachment with the threaded canister.  Becker does not teach a plug structure.  However, Bodum further discloses a plug structure (Fig 7) comprising a substantially cylindrical top portion and bottom portion, the structure further comprising a threaded outer surface (36) configured to couple to an internal threaded surface (22) of an adapter (2), a handle (31) rigidly coupled to the top portion, a retention tab (37) flexibly coupled to a circular base surface (32) of the bottom portion, wherein the retention tab (37) includes a longitudinal surface (B, Fig 8 below) extending from the circular base surface and a radial surface (C, Fig 8 below) extending inwardly from the longitudinal surface, an external channel (A, Fig 8 below) extending between a channel top edge and channel bottom edge, an insulated internal cavity (around 32, Fig 6, Bodum) spaced between the substantially cylindrical top portion and substantially cylindrical bottom portion.  One of ordinary skill in the art would have found it obvious to incorporate a plug structure to the Becker container as well as incorporate internal threads to the Becker adapter to engage with the plug as suggested by Bodum in order to close and seal the adapter.  The modified Becker does not teach the internal cavity being sealed and the external channel having a non-uniform depth.  However, Boyer discloses a plug structure (32, Fig 7) for a drink container and in particular discloses an internal cavity (54) spaced between top and bottom portion of the plug (Fig 8).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the insulation of the Bodum plug with a sealed insulation of foam as suggested by Boyer in order to provide insulation between container contents and surrounding ambient environs (€0015).  Boyer further discloses an external channel (55, Fig 7) having a non-uniform depth and transitions from a first depth (A, Fig 7 below) to a second depth (B, Fig 7 below) less than the first along a channel transition region parallel to longitudinal axis of the plug structure.  One of ordinary skill in the art would have found it obvious to vary the depths of the channel of the modified Becker plug as suggested by Boyer in order to facilitate fluid flow (Boyer, €0027).  Boyer does not explicitly teach the longitudinal surface being holeless; however, one of ordinary skill in the art would have found it obvious to remove any holes from the longitudinal surface such that it was holeless if such features were not desired since Boyer is silent regarding any holes or criticality of such holes and it has been held that omission of an element and its function is obvious is the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).


    PNG
    media_image1.png
    672
    665
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    444
    516
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    768
    623
    media_image3.png
    Greyscale


Regarding claim 2, the modified Becker further teaches when plug structure (7, Bodum) is uncoupled from adapter (2, Bodum), the plug is partially removable from the adapter wherein the retention tab is configured to limit extend to which the plug is removed from the adapter since it has hooks (37).
Regarding claim 3, the modified Becker further teaches retention tab comprising flexure to flex between compressed and expanded configurations, when plug structure is partially removed from adapter, the tab is in expanded configuration to prevent plug from being fully removed (Bodum, col. 5, ll. 10-15).
Regarding claim 4, the modified Becker further disclose whereupon application of manual decoupling force, retention tab compresses to allow plug structure to be fully removable from adapter (Bodum, col. 7, ll. 45-50).
Regarding claim 5, the modified Becker teaches a plurality of retention tabs (37, Fig 6, Bodum) equally spaced apart but does not teach three tabs.  However, one of ordinary skill in the art would have found it obvious to incorporate additional tabs such that the number was three in order to facilitate attachment with the adapter since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, the modified Becker teaches the container of claim 1 and Boyer further discloses multiple channels can be incorporated (Boyer, €0022) but does not explicitly teach three channels.  However, one of ordinary skill in the art would have found it obvious to incorporate additional channels such that the number was three in order to facilitate fluid flow since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, the modified Becker further teaches the insulated internal cavity (54, Boyer) filled with insulating foam (Boyer, €0015).
Regarding claim 14, the modified Becker further teaches the insulated internal cavity (54, Boyer) filled with vacuum cavity (Boyer, €0015).

Claim(s) 8-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Becker and Boyer.
Regarding claim 8, Bodum discloses an opening adapter assembly comprising an opening adapter (Fig 3) comprising an external bottom threaded surface (24) configured to removably couple and seal an opening of a canister, and an internal surface (22), a plug structure (Fig 7) having a substantially cylindrical top portion and substantially cylindrical bottom portion (35), and an insulated internal cavity spaced between the top and bottom portion (around 32, Fig 6, Bodum), the plug having a threaded outer surface (36) configured to removably couple to internal surface (22), a handle (31) rigidly coupled to the top;, a retention tab (37) flexibly coupled to a circular base surface (32) of the bottom portion, wherein the retention tab (37) includes a longitudinal surface (B, Fig 8 above) extending from the circular base surface and a radial surface (C, Fig 8 above) extending inwardly from the longitudinal surface, an external channel (A, Fig 8 above) extending between channel top edge and channel bottom edge.  Bodum does not teach the adapter having an external top threaded surface and a grip ring.  However, Becker discloses an opening adapter (14) for a container having both an external top threaded surface (22) and a grip ring (21) spaced between the top and bottom surfaces (23).  One of ordinary skill in the art would have found it obvious to substitute the adapter of Bodum with one having a structure as taught by Becker in which there is a top threaded surface and a grip ring in between top and bottom surface in order to have the adapter connect to an external cap with the top threaded surface.  The modified Bodum does not teach the internal cavity being sealed and the external channel having a non-uniform depth.  However, Boyer discloses a plug structure (32, Fig 7) for a drink container and in particular discloses an internal cavity (54) spaced between top and bottom portion of the plug (Fig 8).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the insulation of the Bodum plug with a sealed insulation of foam as suggested by Boyer in order to provide insulation between container contents and surrounding ambient environs (€0015).  Boyer further discloses an external channel (55, Fig 7) having a non-uniform depth and transitions from a first depth (A, Fig 7 above) to a second depth (B, Fig 7 above) less than the first along a channel transition region parallel to longitudinal axis of the plug structure.  One of ordinary skill in the art would have found it obvious to vary the depths of the channel of the modified Bodum plug as suggested by Boyer in order to facilitate fluid flow (Boyer, €0027).  Boyer does not explicitly teach the longitudinal surface being holeless; however, one of ordinary skill in the art would have found it obvious to remove any holes from the longitudinal surface such that it was holeless if such features were not desired since Boyer is silent regarding any holes or criticality of such holes and it has been held that omission of an element and its function is obvious is the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Regarding claim 9, Bodum further teaches when plug structure (7, Bodum) is uncoupled from adapter (2, Bodum), the plug is partially removable from the adapter wherein the retention tab is configured to limit extend to which the plug is removed from the adapter since it has hooks (37).
Regarding claim 10, Bodum further teaches retention tab comprising flexure to flex between compressed and expanded configurations, when plug structure is partially removed from adapter, the tab is in expanded configuration to prevent plug from being fully removed (Bodum, col. 5, ll. 10-15).
Regarding claim 11, Bodum further disclose whereupon application of manual decoupling force, retention tab compresses to allow plug structure to be fully removable from adapter (Bodum, col. 7, ll. 45-50).
Regarding claim 12, Bodum teaches a plurality of retention tabs (37, Fig 6, Bodum) equally spaced apart but does not teach three tabs.  However, one of ordinary skill in the art would have found it obvious to incorporate additional tabs such that the number was three in order to facilitate attachment with the adapter since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 16, the modified Bodum further teaches the insulated internal cavity (54, Boyer) filled with insulating foam (Boyer, €0015).
Regarding claim 17, the modified Bodum further teaches the insulated internal cavity (54, Boyer) filled with vacuum cavity (Boyer, €0015).

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the references teach a longitudinal surface of the retention tab being holeless.  However, assuming arguendo that applicant has support for such a negative limitation, although Bodum does not explicitly teach a holeless longitudinal surface, Bodum is silent regarding any criticality of holes in the longitudinal surface and thus it would have been obvious to one of ordinary skill in the art to remove any parts that are undesired if such part was not wanted or critical to the invention since it has been held that omission of an element and its function is obvious is the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735